Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Allowable Claims
The claims 1-25 are allowed.  Specifically, the independent Claims 1, 9, 14 and 22 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims 1, 9, 14 and 22. Though the prior arts search,
a) PAVLOVSKI et al. (WO2017035629) discloses a method for generating a solar power output forecast for a solar power plant. generating a trained artificial intelligence model using historical output data and historical input data including historical physical subsystem input data and historical physical subsystem forecasts for the solar power plant; in a runtime mode, for a predetermined forecast horizon, applying the trained artificial intelligence model to current input data including current physical subsystem input data and current physical subsystem forecasts for the solar power plant to produce the solar power output forecast; and, presenting the solar power output forecast on a display.
The prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claim 1: “group solar power systems that provide electric power to an electricity distribution system into clusters of the solar power systems, wherein each of the clusters comprises a different subset of the solar power systems; identify a solar source meter in each of the clusters that is representative of the respective one of the clusters as a bellwether meter, wherein each of the bellwether meters monitors a power output of one of the solar power systems in one of the clusters; receive solar power generation data from the bellwether meters; and generate a solar power generation forecast for each of the clusters of the solar power systems using the solar power generation data from the bellwether meters in respective ones of the clusters”
Claim 9: “group solar power systems that provide electric power to an electricity distribution system into clusters of the solar power systems, wherein each of the clusters comprises a different subset of the solar power systems; instructions executable to use a solar source meter in each of the clusters that is representative of the respective one of the clusters as a bellwether meter, wherein each of the bellwether meters monitors a power output of one of the solar power systems in one of the clusters; instructions executable to receive solar power generation data from the bellwether meters; and instructions executable to generate an estimate of current solar power generation of the solar power systems in each of the clusters using the solar power generation data received from the bellwether meters.”
Claim 14: “grouping solar power systems that provide electric power to the electricity distribution system into clusters of the solar power systems such that each of the clusters comprises a different subset of the solar power systems; identifying a solar source meter in each of the clusters that is representative of the respective one of the clusters as a bellwether meter, wherein each of the bellwether meters monitors a power output of one of the solar power systems in one of the clusters; receiving solar power generation data from the bellwether meters; and generating the forecast of the solar power generation of the solar power systems using the solar power generation data received from the bellwether meters.”
Claim 22: “group solar power systems that provide electric power to an electricity distribution system into clusters of the solar power systems; identify a solar source meter in each of the clusters that is representative of the respective one of the clusters as a bellwether meter, wherein each of the bellwether meters monitors a power output of one of the solar power systems in one of the clusters; receive solar power generation data from the bellwether meters; and generate an estimate of current solar power generation of the solar power systems in each of the clusters using the solar power generation data received from the bellwether meters.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864